DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, line 4 recites “wherein the two pieces forming the body are mirror images of each other.”  As can be seen in the figures, the two body portions are not mirror images of each other- for example, upper half 115 comprises fins 180 and internal threads, while lower half 120 comprises external threads and no fins.  Similarly, line 12 recites “the upper half having the same dimensions as the lower half.”  Again, as 
Claim 1 line 30 recites “wherein the back end of one fin is positioned latitudinally with the front end of another fin.”  The figures do not support this limitation, and it is not mentioned in the disclosure.  For the purposes of this action, this limitation will be interpreted as stating that the fins are uniformly distributed.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 28 recites “a next anchor ring.”  It is unclear if the “next anchor ring” is one of the previously recited anchor rings.
Claim 1 line 31 recites “the front end of another fin.”  It is unclear if this “another fin” is one of the “at least four fins” recited in line 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson US 2,983,065 in view of Duncan US 6,408,565, and alternatively also in view of Harris 2004/0068916.
Regarding claim 1 as best understood, Ferguson teaches a fishing lure comprising: 
a two-piece 2, 4 hollow body that accepts therein any form of bait, the bait being accessible through openings 20, 22 in the body, the two pieces forming the body being engageable in any suitable manner, wherein the two pieces forming the body are somewhat mirror images of each other when the two pieces forming the body are engaged to one another (and any other time); 
the two-piece hollow body comprising an upper half and a lower half; 
the upper half comprising a distal end and a proximal end, wherein the distal end of the upper half is conical in shape; 
the lower half comprising a distal end and a proximal end, wherein the proximal end of the lower half is conical in shape; 
the upper half being releasably engageable to the lower half; 
the upper half having similar dimensions as the lower half, wherein the fishing lure is uniformly constructed when the upper half is engaged to the lower half; 
wherein the openings in the body are staggered in pattern; 
a central cavity; 
a bottom opening 18 centrally located at the proximal end of the lower half; 
a top opening 16 centrally located at a distal end of the upper half for receipt of one or more fishing lines therein, wherein the top opening allows the one or more fishing lines to be threaded into the fishing lure, through the central cavity, and exit the neutrally buoyant fishing lure through the bottom opening; 
at least four anchoring rings 32, 52 mounted on the two-piece body; 
the anchor rings being semi-elliptical or semi-circular in shape and oriented longitudinally along each side of the fishing lure, wherein one end of one anchor ring is aligned with one end of another anchor ring; and 
at least four fins 70, each fin comprising a front end and a back end, positioned centrally on the two-piece body of the fishing lure, wherein the fins are uniformly distributed and the at least four fins cause the fishing lure to spin counterclockwise as the neutrally buoyant fishing lure is pulled through the water (column 5, lines 3-9).

    PNG
    media_image1.png
    259
    384
    media_image1.png
    Greyscale

Figure 1- Ferguson Figure 2
If the applicant does not agree that the two pieces of the body are somewhat mirror images or have similar dimensions, then it would have been an obvious matter of design choice to make the different portions of the halves substantially similar of whatever form or shape was desired or expedient in order to simplify manufacturing or packaging, obtain the desired handling or improve the aesthetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Likewise, Ferguson is silent as to whether the upper half comprises the same number of openings in the body as the lower half.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add more openings to either half (such that there are the same number of openings) in order to improve water flow, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Ferguson does not teach at least four anchoring rings mounted on the upper half and at least four anchoring rings mounted on the lower half.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add more St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Ferguson does not explicitly teach that the lure has a neutral buoyancy.  Duncan teaches that fishing lures can have a neutral buoyancy.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lure of Ferguson by making it neutrally buoyant as taught by Duncan in order to “facilitate the use of the device as a trolling lure” (column 8, lines 23-25).
Note that fins 70 can be positioned as desired, including causing the lure to spin (and the disclosed dancing/wiggling motion will inherently comprise some clockwise spin).  If applicant disagrees, then Harris teaches a fishing lure comprising:
a two-piece hollow body 15 that accepts therein any form of bait, the bait being accessible through openings 20, 22, 24, 25, 26 in the body, the two pieces 12, 14 forming the body being engageable in any suitable manner, 
a top opening 36 and a bottom opening 38 being provided in free ends of the body for receipt of one or more fishing hooks therein; and 
fins 18, each fin comprising a front end and a back end, positioned centrally on the two-piece body of the fishing lure, wherein the fins are uniformly distributed and the fins cause the fishing lure to spin counterclockwise as the neutrally buoyant fishing lure is pulled through the water.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lure of Ferguson with spin-inducing fins as taught by Harris is order to “cause the fish scent to be dispersed in a swirling fashion through the water” [0031].  Note that the lure can be pulled (and therefore spun) in either direction, but if applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to orient the fins for a clockwise spin in order In re Einstein, 8 USPQ 167.
Regarding claim 2 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that the two pieces of the hollow body 2, 4 are releasably screw-threaded 6 to each other.
Regarding claim 4 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that the openings 20, 22 in the body are provided all along the body, both lengthwise and circumferentially.
Regarding claim 5 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that the two-piece body is substantially cylindrical in shape.  If the applicant does not agree, then it would have been an obvious matter of design choice to make the body cylindrical or of whatever form or shape was desired or expedient in order to simplify manufacturing, obtain the desired handling or improve the aesthetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claims 6-8 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that at least more than one of the plurality of anchoring rings 30, 32, 50, 52 is engageable to at least one or two fishing lines threaded through a top or bottom opening 16, 18 in the lure.  Note that as assembled, all rings are engaged to all 
Regarding claim 9 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that fishing line L is attached to one or more of the plurality of anchoring rings, at least via the lure body.  Alternatively, the examiner is taking official notice that it is well-known that fishing line can be used in the place of jumper rings for attaching hooks to lures. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lure of Ferguson by using fishing line in the place of jumper rings to attach the hooks in order to reduce cost or part count or use readily available materials.
Regarding claim 10 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that the device is (inherently) made of any suitable material (several examples are given).
Regarding claim 13 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that at least one hook H is attached to a fishing line 88 extending from the top opening or the bottom opening.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson US 2,983,065 in view of Duncan US 6,408,565, and alternatively also in view of Harris 2004/0068916 as applied to claim 1 above, and further in view of Peterson US 5,027,543.
Regarding claim 11 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson does not teach that camouflage materials are attached to at least one of the plurality of anchoring rings.  Peterson teaches a lure in which camouflage materials 11, 13 are attached to an anchoring ring 25, 28 on the side of the lure 24.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lure of Ferguson by attaching camouflage material to mounting rings as taught by Peterson in order to “(provide) fish attracting features including the carrying of a fish attracting scent, the use of a fish attracting color, and configuration which depicts a bait-fish like entity for attracting the fish” (column 1, lines 29-33).

Response to Arguments
Applicant's arguments filed 8/9/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments that “the Office has presented its arguments in an either-or manner,” the examiner disagrees.  At no point in the action did the examiner “contend that Applicant has to agree to B scenario if it does not agree to A scenario” or present a “false dichotomy.”  While the applicant does not provide any specific instances of the purported false dichotomy, it appears that the applicant is confused by the presentation of alternative rejections. In this case the examiner has occasionally rejected claim limitations in two different ways- this is because there are multiple ways a claim or the prior art can be interpreted.  A few example are as follows:
Claim 1 recites that the two body halves are mirror images, but as detailed above, this is not supported by the disclosure.  In order to advance prosecution given unclear limitations, this has been interpreted as stating that the halves are similar.
As such, it can be said that the halves of Ferguson are similar, because they possess very similar shapes.  However, in the case that the applicant did not agree that the halves of Ferguson are similar enough, then the examiner In re Dailey et al.)
Later in the rejection of claim 1, the examiner noted that the fins 70 of Ferguson can cause the lure to spin.  However, in the case that the applicant did not agree that the motion caused by the fins is the same as the motion they intended to recite, the examiner provided an additional, alternative rejection using Harris, which explicitly teaches that lure fins make the lure spin.
At no point in any of the rejections did the examiner assert that the rejections are mutually exclusive or the only two possibilities. Rather, the examiner has simply presented two valid rejection strategies.  It has been found to assist in compact prosecution to show that claim limitations can be met either by a single reference or as a 103- this is meant to document that the rejected feature is not likely to result in patentable subject matter.
As an example, this is as though the examiner stated that to travel to my friend’s house, I can walk or drive.  The applicant’s response is akin to stating that the examiner has committed a logical fallacy, and that the examiner never proved that if I don’t walk I have to drive (for example, I could ride a bike).  Like in the rejection, the examiner never said I had to do one or the other, instead there were simply two valid options presented.
In response to applicant’s argument that “Every contention the Office has made has been based on ‘common sense’ or the Examiner's common knowledge,” the examiner disagrees.  The applicant gives 5 examples, which are wrong for a few reasons:
OA page 9- “it would have been an obvious matter of design choice to make the different portions of the halves substantially similar of whatever form or shape was desired or expedient in order to simplify manufacturing or packaging… In re Dailey et al., 149 USPQ 47.”  This is not an assertion of In re Dailey et al., 149 USPQ 47, cited in the rejection).
OA page 9- “It would have been obvious to…add more openings to either half (such that there are the same number of openings) in order to improve water flow…St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.”  This is not an assertion of common sense, but well established case law (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, cited in the rejection).
OA page 9- “It would have been obvious … to add more anchoring rings in order to enable the attachment of more hooks or accessories, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.”  This is not an assertion of common sense, but well established case law (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, cited in the rejection).
OA page 10- “It would have been obvious to … to modify the lure of Ferguson by making it neutrally buoyant as taught by Duncan in order to ‘facilitate the use of the device as a trolling lure.’”  This is not an assertion of common sense- the rejection clearly pointed out that the recited feature was taught in the prior art, and explained why (using motivation from said prior art) one of ordinary skill in the art would combine the references to arrive at the claimed invention.
OA page 10- “fins 70 can be positioned as desired, including causing the lure to spin (and the disclosed dancing/wiggling motion will inherently comprise some clockwise spin).”  This is not common sense to much as it is a fact- as explained in the rejection, if hydrodynamic forces are acting on a body to “give a dancing or irregular wiggling motion,” there will inherently be some amount of 
As such, none of the rejections rely on “common sense” or “common knowledge,” and instead provide a solid legal and/or factual basis.
The applicant spends pages 13-22 of the argument pointing out specific features of the prior art of record.  The applicant then concludes that “The references relied on by the Office do not, in fact, teach one of ordinary skill in the art what the Examiner opines they teach” and “The applied art fails to disclose at least one expressly claimed element or requirement.”  However, after paragraph after paragraph of boilerplate legal citations, at no point does the applicant explain what element or requirement it is that they do not feel the prior art teaches.  As such, there are no actual arguments to which the examiner can respond.
After a few more pages of boilerplate legal citations, the applicant arrives at an assertion that there is no teaching, suggestion, or motivation to combine the references.  However, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant refers to the examiner’s proposed modification that “It would have been obvious to one having ordinary skill in the art at the time the invention was made to add more openings to either half (such that there are the same number of openings) in order to improve water flow, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.”  The applicant Graham v. John Deere Co.
Determining the scope and content of the prior art: Ferguson teaches a fishing lure configured to retain a scented material.  Ferguson teaches that there are holes 20 in the front section and holes 22 in the rear section for the purpose of conducting water through the lure to disperse the scent (column 3, lines 11-18).
Ascertaining the differences between the claimed invention and the prior art: The current invention has the same number of openings in both halves, whereas Ferguson teaches more openings in the rear half.
Resolving the level of ordinary skill in the pertinent art: One of ordinary skill in the art would easily understand that the scent dispersion is a result-effective variable directly related to the number of holes in the body (that is, it is easy to understand that more holes=more scent dispersion).  Therefore, it would be obvious to add more holes in order to disperse more scent, and it has long been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As such, the given rationale is sufficient to explain the obviousness of the claimed features.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Again, the applicant does not state exactly where they believe the examiner has relied upon hindsight reasoning, so there are no specific arguments to which the examiner can respond.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, applicant argues that fundamental differences in the prior art is a factor against motivation to combine.  The examiner responds that all of the prior art of record are similar artificial bates- Ferguson teaches the overall structure.  Duncan is only relied upon for the teaching of neutral buoyancy, just as Harris is relied upon for the teaching of fins that cause the lure to spin.  One of ordinary skill in the art could easily understand how these teaching can be combined to arrive at a device that meets the claims as written.
In response to applicant's argument that impracticality of combination is a factor against motivation to combine, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  That is, one of ordinary skill in the art would understand how teachings for different lures can be combined to arrive at the device as 
The applicant argues that the “obviousness determination must not be based on ‘could have combined.’”  Again, the applicant fails to mention any specific modification, so the examiner cannot provide a detailed response.  The applicant seems to make several vague indications of lack of rationale or obviousness, which as seen above, is inconsistent with the office actions.  As such, and for all reasons detailed above, the arguments are unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642